Case 5:20-cv-00591-RGK-KK Document 45 Filed 02/26/21 Page 1 of 4 Page ID #:424
                      Case 5:20-cv-00591-RGK-KK Document 45 Filed 02/26/21 Page 2 of 4 Page ID #:425



                              1     counterclaims stated herein against all parties, is hereby dismissed with prejudice.
                              2

                              3     SO ORDERED.
                              4

                              5     DATED: February 26, 2021

                              6

                              7                                         By:
                              8                                                The Hon. R. Gary Klausner
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                  JOINT ST IPULAT ION FOR DISMISSAL                        2
   LAW OFFICES OF
  SANDRA H. CASTRO
3200 Inland Empire Blvd. Ste. 265
       Ontario CA 91874
          (909)989-2700
                      Case 5:20-cv-00591-RGK-KK Document 45 Filed 02/26/21 Page 3 of 4 Page ID #:426


                                                                PROOF OF SERVICE
                              1                    Pedro Hernandez v. New Balance Athletics, Inc., et al.
                                                          Case No. 5:20-CV-00591-RGK-KKx
                              2
                                       I am and was at all times herein mentioned over the age of 18 years and not a
                              3 party to the action in which this service is made. At all times herein mentioned I have
                                been employed in the County of Orange in the office of a member of the bar of this
                              4 court at whose direction the service was made. My business address is 695 Town
                                Center Drive, Suite 1500, Costa Mesa, CA 92626.
                              5
                                          On February 25, 2021, I served the following document(s):
                              6
                                         [PROPOSED] ORDER ON JOINT STIPULATION FOR DISMISSAL
                              7
                                    by placing ‫( ܆‬the original) ‫( ܈‬a true copy thereof) in a sealed envelope addressed as
                              8     follows:
                              9     ‫܆‬     BY MAIL: I placed the envelope for collection and mailing, following our
                                          ordinary business practices. I am readily familiar with the practice of Ogletree,
                           10             Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                                          correspondence for mailing. On the same day that correspondence is placed for
                           11             collection and mailing, it is deposited in the ordinary course of business with the
                                          United States Postal Service, in a sealed envelope with postage fully prepaid.
                           12
                                    ‫܈‬     BY CM/ECF: With the Clerk of the United States District Court of California,
                           13             using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                                          notification of the foregoing filing to the parties and counsel of record who are
                           14             registered with the Court’s CM/ECF System.
                           15       ‫܈‬     (Federal)    I declare that I am employed in the office of a member of the State
                                                       Bar of this Court at whose direction the service was made. I declare
                           16                          under penalty of perjury under the laws of the United States of
                                                       America that the above is true and correct.
                           17
                                    ‫܆‬     (Federal)    I declare that I am a member of the State Bar of this Court at whose
                           18                          direction the service was made. I declare under penalty of perjury
                                                       under the laws of the United States of America that the above is true
                           19                          and correct.
                           20              I declare under penalty of perjury under the laws of the United States of America
                                    that the above is true and correct.
                           21

                           22             Executed on February 25, 2021, at Costa Mesa, California.
                           23
                                                                                    /S/ Alba DonJuan
                           24                                                       Alba DonJuan
                           25

                           26

                           27

                           28
                                                                  JOINT ST IPULAT ION FOR DISMISSAL                        3
   LAW OFFICES OF
  SANDRA H. CASTRO
3200 Inland Empire Blvd. Ste. 265
       Ontario CA 91874
          (909)989-2700
                      Case 5:20-cv-00591-RGK-KK Document 45 Filed 02/26/21 Page 4 of 4 Page ID #:427


                                                                      SERVICE LIST
                              1

                              2
                                    Sandra H. Castro, Esq.                        Attorneys for Plaintiff,
                              3     Kathleen A. Castro, Esq.                      Pedro Hernandez
                                    LAW OFFICES OF
                              4     SANDRA H. CASTRO, INC.
                                    3200 Inland Empire Blvd., Ste. 265
                              5     Ontario, CA 91764
                                    Telephone: 909-989-2700
                              6     Facsimile: 909-989-2733
                                    castro@lawservicesonline.com
                              7     kathleen@lawservicesonline.com
                              8     Kristen Brown, Esq.                           Attorneys for Plaintiff,
                                    LAW OFFICES OF KRISTEN BROWN                  Pedro Hernandez
                              9     900 W. 17th Street, Ste. C
                                    Santa Ana, CA 92706
                           10       Telephone: 714-564-7695
                                    Facsimile: 714-766-8440
                           11       krisbrownesq@yahoo.com
                           12

                           13

                           14

                           15                                                                                46179089.1


                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                               JOINT ST IPULAT ION FOR DISMISSAL                     4
   LAW OFFICES OF
  SANDRA H. CASTRO
3200 Inland Empire Blvd. Ste. 265
       Ontario CA 91874
          (909)989-2700
